Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 9, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  144781(64)                                                                                                 Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices




  CHARLES ANTHONY LEFEVERS,
           Plaintiff-Appellee,
                                                                    SC: 144781
  v                                                                 COA: 298216
                                                                    Wayne CC: 08-116325-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant,
  and
  TITAN INSURANCE COMPANY, ZURICH
  AMERICAN INSURANCE COMPANY,
  STEADFAST INSURANCE COMPANY,
  CLARENDON NATIONAL INSURANCE
  COMPANY and REDLAND INSURANCE
  COMPANY,
             Defendants.
  ____________________________________


         On order of the Chief Justice, the motion for adjournment of the oral argument on
  the application for leave to appeal is considered and it is granted. The Clerk is directed to
  place this case on the March, 2013 session calendar for argument.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 9, 2013                     _________________________________________
                                                                               Clerk